               Case 1:19-cv-03223 Document 2 Filed 05/30/19 Page 1 of 2 PageID #: 8


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNTTBo STATPS DTSTruCT COURT
                                                                 for the

                                                     Eastern District of New York


         AMERICAN EMPIRE SURPLUS LINES                             )
              INSURANCE COMPANY                                    )
                                                                   )
                                                                   )
                            Plaintff(s)                            )
                                                                   )       Civil Action No.
                                V
                                                                   )
   TECHNICO CONSTRUCTION SERVICES INC.,                            )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A          CIVI   ACTION

To:   (Defendant's name and address)
                                          TECHNICO CONSTRUCTION SERVICES INC.
                                          41-33 38th Street
                                          Long lsland City, N.Y. 11101




          A lawsuit    has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                     -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ'
P. 12 (a)(2) or (3)  you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12            of
                      -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:
                                Maureen E. o,connor, Esq.
                                L'Abbate, Balkan, Colavita & Contini, L.L.P.
                                1001 Franklin Avenue
                                Garden City, N.Y. 11530


          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court'



                                                                              CLERK OF COURT



Date
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 1:19-cv-03223 Document 2 Filed 05/30/19 Page 2 of 2 PageID #: 9


AO 440 (Rev. 06/12) Sumrnons in a Civil Action (Page 2)

 Civil Action No

                                                                 PROOF OF SERVICE
                         (This section should not      be   Jiled with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for          fuame of individual and title, if any)

 was received by me on (date)


           U    I personally served the summons on the individual at (place)
                                                                                        on   (date)                                ;or

           tl   I left the summons at the individual's residence or usual place of abodewith                     (namel

                                                                         , a person of suitable age and discretion who resides there,
           on   (date)                               , and mailed a copy to the individual's last known address; or

           |1 I served the summons           on   (name of individual)                                                                     , who is

            designated by law to accept service of process on behalf of ftiame of organization)
                                                                                        on   (date)                                ;or

           D    I returned the summons unexecuted because                                                                                       ;or

           il   Other     (spec{y)




           My fees are       $                       for travel and $                         for services, for    a total   of$         0.00


           I declare under penalty of perjury that this information is true.



 I)ate:
                                                                                                      Server's signalure



                                                                                                  Printed ndme and title




                                                                                                      Server's address


 Additional information regarding attempted service, etc
